FILED

UNITED STATES DISTRICT COURT MAR 2 6 2012
FOR THE DISTRICT 0F COLUMBIA cl(?,|l\|%rr{709 F.2d 1521, 1533 (D.C.
Cir. 1983) (en banc). The party seeking mandamus has the "burden of showing that [his] right to

537

issuance of the writ is ‘clear and indisputable. Gu%tream Aerospace Corp. v. Mayacamas
Corp., 485 U.S. 271, 289 (1988) (citing Bankers Lzfe & Cas. C0. v. Holland, 346 U.S. 379, 384
(l953)). Petitioner does not establish any of these elements.

Petitioner himself states that respondent has the discretion to reclassify a controlled
substance, and where the action petitioner seeks to compel is discretionary, he has no clear right
to relief and mandamus therefore is not an appropriate remedy. See, e.g., Heckler v. Ringer, 466
U.S. 602, 616 (1984). Moreover, petitioner neither establish that respondent has a clear duty to

act nor that he has no adequate remedy at law. Accordingly, the Court will deny the mandamus

petition.

An Order consistent with this l\/Iemor '/
same date. ‘

7

/

United States District Judge

   
   
 

ill be issued separately on this